Citation Nr: 1045013	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas, which 
determined that new and material evidence had not been submitted 
to reopen the claim of service connection for PTSD and denied 
service connection for depression and a sleep disorder.  

In February 2010 the Veteran's representative indicated the 
Veteran had withdrawn his request for a Board hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the 
Veteran's claim of service connection for PTSD.  Although 
notified of that decision by letter dated in December 2006, the 
Veteran did not complete an appeal.

2.  Since the December 2003 rating decision, relevant records 
which relate to an unestablished fact necessary to substantiate 
the claim have been added to the claims folder.   

3.  The current diagnosis of PTSD is not predicated upon a 
verified in-service stressor.  

4.  Competent evidence of a nexus between depression and active 
military service is not of record. 

5.  Competent medical evidence of a sleep disorder is not of 
record. 


CONCLUSIONS OF LAW

1.  Evidence received since the December 2003 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2010).

2.  PTSD not incurred in or aggravated by the Veteran's active 
military service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2010).

3.  Depression was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2010).

4.  A sleep disorder was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Regarding the Veteran's claim of entitlement to service 
connection for PTSD the Board notes that in claims to reopen, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
Kent v. Nicholson, 20Vet. App. 1 (2006).

In this case, a notice letter was issued in September 2006.  The 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate the claims for service connection.  
The September 2006 notice letter also satisfied the requirements 
under Kent and provided notice regarding assignment of disability 
ratings and effective date.  Based on the foregoing, no further 
efforts are required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran's service treatment records and 
VA treatment records have been obtained and are of record.  The 
VA also sent the Veteran a PTSD questionnaire which he did not 
fill out.  

The Board notes that as new and material evidence has been 
received to reopen the claim of service connection for PTSD, a VA 
examination may be provided to the Veteran.  The Board also notes 
that a VA examination was not provided to the Veteran for his 
depression and sleep disability claims.  However, in this 
instance a VA examination is not warranted.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.

As discussed below, there is medical evidence of a diagnosis of 
PTSD and evidence that a nexus exists between PTSD and service.  
The record is missing critical evidence of verified in service 
stressors or combat duty, and the Veteran's claim is being denied 
on that basis.  The outcome of this case thus hinges on matters 
other than those which are amenable to a VA examination and a 
medical opinion.  The question of a verified in-service stressor 
cannot be answered via medical examination or opinion, but rather 
must be evidence submitted by the Veteran.  Such evidence has not 
been provided, despite ample opportunity.   Furthermore, there is 
no evidence of depression in service and there is no current 
disability with regard to the Veteran's sleep impairment.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



Analysis 

In the December 2003 rating decision, the RO denied the claim of 
entitlement to service connection for PTSD on the basis that 
there was no diagnosis of PTSD and no evidence of combat.  The 
evidence of record at the time of the decision consisted of the 
Veteran's service treatment records and treatment records from 
Dallas VA Medical Center dated from May 2000 to December 2003.  
The Veteran was notified of the decision in December 2003.  He 
did not perfect an appeal however, and the December 2003 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2006, the Veteran again requested service connection 
for PTSD.  In order to reopen this claim, new and material 
evidence must be received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The relevant evidence submitted since the last final December 
2003 rating decision includes treatment records from the North 
Texas VA Health Care System from May 2003 to September 2009.  The 
Board finds that the above evidence, received after the December 
2003 rating decision, is new.  It was not previously of record, 
and is neither cumulative nor redundant of evidence previously 
considered by the RO.  Such evidence is also material.  
Specifically, the records contain evidence of a diagnosis of PTSD 
and also relate the Veteran's PTSD to his service.  This new 
evidence raises a reasonable possibility of substantiating the 
claim.  Thus, this evidence is new and material and the 
requirements to reopen a claim under 38 C.F.R. § 3.156(a) have 
been satisfied.

In conclusion, the Board finds that the evidence received since 
the December 2003 rating decision is new and material, and the 
claim of entitlement to service connection for PTSD to include 
depression and a sleep disorder is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
The matter must now be addressed on a de novo basis.  Because the 
appellant has had opportunity to address the merits of this 
claim, the Board may proceed with a final adjudication of the 
merits of the claims because there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

III.  Service Connection

Pertinent Law and Regulations 

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 
(2010).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the United States Court of Appeals for Veterans 
Claims' case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statements as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
396 (1996). 

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
Veteran's account of the stressor incident.  See 38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The Board also notes the amendments to 38 C.F.R. § 3.304(f)(3) 
which have relaxed the evidentiary standard for establishing in-
service stressors in claims for PTSD.  However, the primary 
effect of the amendment of 38 C.F.R. § 3.304(f) is the 
elimination of the requirement for corroborating evidence of a 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In this case 
there was no fear of hostile military or terrorist activity and 
therefore, the relaxed evidentiary standard does not aid the 
Veteran in supporting his claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

II. Analysis

PTSD

The Veteran is claiming entitlement to service connection for 
PTSD.  In support of his claim, he has provided VA treatment 
records showing a diagnosis of PTSD related to service.

Upon induction into service in August 1969 the Veteran was found 
to be in good mental health with no psychiatric abnormalities.  
The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnosis of PTSD, depression or 
excessive anxiety.  

Post service, in February 2002 the Veteran was screened for 
depression and the screening was negative.  PTSD and chronic 
depression was first diagnosed in February 2007.  The Veteran 
reported that he experienced depression and anxiety since his 
service in Vietnam and that when he returned people thought he 
was crazy.  The Veteran reported that he began drinking during 
his military service.  He also reported a long standing history 
of sleep disturbance relating to nightmares of service.  The 
Veteran described his PTSD symptomatology in detail but provided 
no accounts or evidence of in-service stressors.   

April 2008 treatment records note that the Veteran was a combat 
Vietnam Veteran and had a military occupational specialty of 
supply/infantry.  The same examiner rendered the same opinion, 
again in September 2008 treatment record.  The examiner stated 
that the Veteran has PTSD which is related to military service.  
No rationale was provided for this diagnosis and no evidence of 
combat service is of record.  The examiner did not provide any 
discussion of reported stressors.  

The evidence of record does not support the conclusion that the 
Veteran engaged in combat with the enemy.  The Veteran's military 
occupational specialty, armor unit specialist, is not, in itself, 
indicative of combat.  Moreover, the Veteran's DD-214 does not 
reveal any awards or decorations indicative of combat.  No other 
evidence of record demonstrates that he engaged in combat with 
the enemy.

Thus, the Veteran's stressors require verification.  The Veteran 
has not reported a single stressor and therefore no attempts can 
be made at verification.  The Veteran was provided with a PTSD 
questionnaire by the VA, but he did not return the questionnaire.  
The Board has no information of a stressor to confirm with the 
National Personnel Records Center (NPRC). 

The Veteran did not submit any lay statements or other evidence 
of in-service stressors.  The Board also notes that while a 
diagnosis of PTSD is of record that relates the Veteran's PTSD to 
service, no stressor was discussed by the examiner and no 
stressor has been offered by the Veteran.  

After a careful review of the record, the Board finds that 
service connection for PTSD has not been established.  The Board 
acknowledges that the record contains diagnoses of PTSD.  
However, the question in this case is whether the Veteran has a 
verified stressor that could have resulted in the development of 
this disorder.  Absent any such independently corroborated or 
accepted in-service stressors, a diagnosis of PTSD related to 
service cannot sustain the Veteran's claim.  The preponderance of 
evidence is against the claim and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Depression

The Veteran asserts that he is entitled to service connection for 
depression.  While the records reflect a current diagnosis of 
depression, there is no evidence of depression in service or of a 
medical nexus linking the Veteran's depression to his service.

As discussed above, upon induction into service in August 1969 
the Veteran was found to be in good mental health with no 
psychiatric abnormalities.  The Veteran's service treatment 
records are silent for any complaints, treatment, or diagnosis of 
depression.

Post service, in February 2002 the Veteran was screened for 
depression and the screening was negative.  The first evidence of 
depression and anxiety was in February 2007, about 25 years after 
the Veteran's separation from service.

The records do not contain any medical records that link his 
depression with service.  The Board acknowledges the April and 
September 2008 opinion attributing the Veteran's PTSD to his 
service.  However, the examiner did not parcel out the Veteran's 
diagnosis of depression and attribute the depression to his 
service.  As they are two separate disabilities, no nexus was 
provided.  


Throughout the Veteran's medical records no examiner offered a 
medical opinion that the Veteran's depression was caused by his 
military service or an incident of service.  The Veteran's first 
reports of depression after service are in 2007, about 25 years 
after his service.  This lengthy period without treatment is 
evidence that there has not been a continuity of symptomatology, 
and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the Veteran's depression is related to his 
service.  

VA outpatient treatment records dated in February 2007 and June 
2009 shows that the Veteran reported being depressed and anxious 
since service.  The Board has carefully considered the Veteran's 
statements.  The record includes a February 2002 VA preventative 
health screening note which shows that on depression screening 
the Veteran denied loss of interest in usually pleasurable things 
or feelings of sadness or hopelessness.  It was concluded the 
depression screening was negative.  Again in May 2003, on VA 
depression screening, the Veteran again denied loss of interest 
in usually pleasurable things or feelings of sadness or 
hopelessness.  While the Veteran more recently has asserted that 
he has had depression since service, this assertion is 
contradicted by the medical evidence of record shows that in 2002 
and 2003 he denied symptoms of depression.  As such, to the 
extent that the Veteran has asserted continuity of symptoms of 
depression since service, the Board finds that assertion is not 
credible in light of his own contradictory statements to medical 
health professionals.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to relate his current 
depression to his service.  The Veteran has failed to show a 
continuity of symptomatology and a disability in service.

The Board has considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the Veteran's claim.  Thus, the appeal is denied.

Sleep Disability 

The Veteran asserts that he is entitled to service connection for 
a sleep disorder incurred in service.  The evidence of record 
contains no current diagnosis of a sleep disorder.  

The service treatment records show that the Veteran entered 
service with no complaints or problems sleeping and made no 
complaints regarding his sleep during service.  Additionally, his 
separation examination is negative for any complaints or findings 
regarding inability or problems sleeping.

A search of the Veteran's medical records shows no current sleep 
disability.  The Board notes a diagnosis of interrupted sleep.  
July 2007 treatment records note the Veteran's account of sleep 
disturbance and a longstanding history of insomnia.  In September 
2008 the Veteran reported that Seroquel was providing more 
restful sleep.  April 2009 treatment records note broken sleep 
related to nightmares the Veteran experiences.  However, there is 
no diagnosis of insomnia or of a sleep disability.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board is aware of the Veteran's lay statements relating his 
sleep disturbance to service.  No medical evidence of record 
documents a sleep disability and as the Veteran has not 
established that he has medical knowledge, he is not capable of 
opining on the presence of a disability.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a sleep disability, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is denied.  

Service connection for depression is denied.  

Service connection for a sleep disorder is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


